PER CURIAM.
Defendant appeals his conviction for assault charges. The trial court sentenced defendant to sixty days for assault and five years for aggravated assault. The multiple convictions are proper but the multiple sentences are not since assault is a lesser-included charge of aggravated assault. State v. Hegstrom, 401 So.2d 1343 (Fla.1981). Because this is so, we remand the cause to the trial court with directions to vacate the sixty-day sentence for assault. We affirm all of defendant’s convictions and all other sentences.
HOBSON, A. C. J., and SCHEB and DANAHY, JJ., concur.